Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08071 Lazard Retirement Series, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. Lazard Retirement Series, Inc. Portfolios of Investments March 31, 2009 (unaudited) Description Shares Value Lazard Retirement U.S. Strategic Equity Portfolio Common Stocks l 94.2% Aerospace & Defense l 1.2% Raytheon Co. $ Alcohol & Tobacco l 4.3% Molson Coors Brewing Co., Class B 2,220 76,102 Reynolds American, Inc. Banking l 5.2% Hudson City Bancorp, Inc. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Wells Fargo & Co. Cable Television l 3.0% Comcast Corp., Class A Chemicals l 2.0% Air Products & Chemicals, Inc. Commercial Services l 1.6% Corrections Corp. of America (a) Republic Services, Inc. Computer Software l 6.7% Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Symantec Corp. (a) Consumer Products l 1.0% Mattel, Inc. Drugs l 5.2% Gilead Sciences, Inc. (a) Pfizer, Inc. Wyeth Electric l 1.4% American Electric Power Co., Inc. Energy Exploration & Production l 4.4% Apache Corp. EOG Resources, Inc. Occidental Petroleum Corp. Energy Integrated l 6.9% Chevron Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Energy Services l 1.0% BJ Services Co. Financial Services l 2.9% Ameriprise Financial, Inc. The Charles Schwab Corp. The Goldman Sachs Group, Inc. Food & Beverages l 1.6% The Coca-Cola Co. Forest & Paper Products l 1.4% Kimberly-Clark Corp. Health Services l 1.3% UnitedHealth Group, Inc. Insurance l 4.2% Marsh & McLennan Cos., Inc. PartnerRe, Ltd. The Allstate Corp. The Travelers Cos., Inc. Leisure & Entertainment l 1.2% Starbucks Corp. (a) Manufacturing l 6.1% Deere & Co. Dover Corp. Honeywell International, Inc. Parker Hannifin Corp. Pitney Bowes, Inc. Medical Products l 5.9% Johnson & Johnson Medtronic, Inc. Metal & Glass Containers l 1.8% Ball Corp. Real Estate l 1.3% Public Storage REIT Retail l 7.8% CVS Caremark Corp. Lowe's Cos, Inc. The Gap, Inc. The Kroger Co. Tiffany & Co. Wal-Mart Stores, Inc. Walgreen Co. Description Shares Value Lazard Retirement U.S. Strategic Equity Portfolio (concluded) Semiconductors & Components l 3.7% Analog Devices, Inc. $ Applied Materials, Inc. Intel Corp. Technology l 0.7% eBay, Inc. (a) Technology Hardware l 6.9% Cisco Systems, Inc. (a) Hewlett-Packard Co. International Business Machines Corp. Telecommunications l 2.1% Verizon Communications, Inc. Transportation l 1.4% United Parcel Service, Inc., Class B Total Common Stocks (Identified cost $3,701,505) Short-Term Investment l 7.4% SSGA U.S. Treasury Money Market Fund, 0.00% (Identified cost $246,366) (b) Total Investments I 101.6% (Identified cost $3,947,871) (c) $ Liabilities in Excess of Cash and Other Assets I (1.6)% ) Net Assets I 100.0% $ Description Shares Value Lazard Retirement U.S. Small Cap Equity Portfolio Common Stocks l 94.1% Banking l 5.1% Bank of the Ozarks, Inc. $ IBERIABANK Corp. Prosperity Bancshares, Inc. Wintrust Financial Corp. Chemicals l 1.2% FMC Corp. Rockwood Holdings, Inc. (a) Commercial Services l 2.9% Navigant Consulting, Inc. (a) Team, Inc. (a) Waste Connections, Inc. (a) Watson Wyatt Worldwide, Inc., Class A Computer Software l 3.3% ANSYS, Inc. (a) Ariba, Inc. (a) Informatica Corp. (a) Construction & Engineering l 2.5% Dycom Industries, Inc. (a) Orion Marine Group, Inc. (a) Consumer Products l 2.4% Polaris Industries, Inc. Tempur-Pedic International, Inc. Drugs l 1.0% United Therapeutics Corp. (a) Electric l 2.4% Cleco Corp. Westar Energy, Inc. Energy Exploration & Production l 0.9% Cabot Oil & Gas Corp. Energy Services l 2.1% Dril-Quip, Inc. (a) Oceaneering International, Inc. (a) Financial Services l 6.5% Duff & Phelps Corp., Class A (a) FTI Consulting, Inc. (a) Jefferies Group, Inc. Piper Jaffray Cos., Inc. (a) Waddell & Reed Financial, Inc., Class A Food & Beverages l 1.2% American Italian Pasta Co., Class A (a) Forest & Paper Products l 1.5% Bemis Co., Inc. Rock-Tenn Co., Class A Gas Utilities l 2.3% Northwest Natural Gas Co. South Jersey Industries, Inc. Health Services l 7.0% Emergency Medical Services Corp., Class A (a) eResearch Technology, Inc. (a) inVentiv Health, Inc. (a) Magellan Health Services, Inc. (a) MEDNAX, Inc. (a) Skilled Healthcare Group, Inc., Class A (a) Varian, Inc. (a) Housing l 2.7% Beacon Roofing Supply, Inc. (a) Lennar Corp., Class A Trex Co., Inc. (a) Insurance l 2.0% American Equity Investment Life Holding Co. Max Capital Group, Ltd. Leisure & Entertainment l 1.6% Texas Roadhouse, Inc., Class A (a) Manufacturing l 10.2% Altra Holdings, Inc. (a) Axsys Technologies, Inc. (a) Commercial Metals Co. Kaman Corp. Knoll, Inc. RBC Bearings, Inc. (a) Regal-Beloit Corp. Stanley, Inc. (a) The Middleby Corp. (a) Medical Products l 4.2% American Medical Systems Holdings, Inc. (a) Description Shares Value Lazard Retirement U.S. Small Cap Equity Portfolio (concluded) PSS World Medical, Inc. (a) $ Wright Medical Group, Inc. (a) Metals & Mining l 1.8% Intrepid Potash, Inc. Schnitzer Steel Industries, Inc., Class A Real Estate l 5.6% Alexandria Real Estate Equities, Inc. REIT Digital Realty Trust, Inc. REIT LaSalle Hotel Properties REIT Tanger Factory Outlet Centers, Inc. REIT The Macerich Co. REIT Retail l 7.8% American Eagle Outfitters, Inc. Iconix Brand Group, Inc. (a) Liz Claiborne, Inc. The Children's Place Retail Stores, Inc. (a) The Gymboree Corp. (a) True Religion Apparel, Inc. (a) Semiconductors & Components l 4.4% CPI International, Inc. (a) Monolithic Power Systems, Inc. (a) ON Semiconductor Corp. (a) Plexus Corp. (a) Technology l 2.3% CACI International, Inc., Class A (a) SRA International, Inc., Class A (a) Technology Hardware l 4.9% Blue Coat Systems, Inc. (a) Brocade Communications Systems, Inc. (a) Comtech Telecommunications Corp. (a) FEI Co. (a) Polycom, Inc. (a) Telecommunications l 0.9% NTELOS Holdings Corp. Transportation l 3.4% Continental Airlines, Inc., Class B (a) Description Shares Value Diana Shipping, Inc. $ Tidewater, Inc. UTI Worldwide, Inc. (a) Total Common Stocks (Identified cost $35,438,375) Short-Term Investment l 4.1% SSGA U.S. Treasury Money Market Fund, 0.00% (Identified cost $1,264,564) (b) Total Investments I 98.2% (Identified cost $36,702,939) (c) $ Cash and Other Assets in Excess of Liabilities I 1.8% Net Assets I 100.0% $ Description Shares Value Lazard Retirement International Equity Portfolio Common Stocks l 87.5% Belgium l 1.3% Anheuser-Busch InBev NV $ Brazil l 2.0% Banco do Brasil SA Companhia Vale do Rio Doce ADR Total Brazil Canada l 2.2% Telus Corp. China l 1.1% Industrial and Commercial Bank of China, Ltd., Class H Finland l 2.3% Nokia Oyj France l 12.5% BNP Paribas Bouygues SA Carrefour SA (a) GDF Suez Groupe Danone Sanofi-Aventis Total SA Total France Germany l 8.8% Adidas AG Allianz SE Daimler AG E.ON AG Merck KGaA Siemens AG Total Germany Greece l 1.3% OPAP SA Ireland l 1.2% CRH PLC Italy l 2.8% Atlantia SpA Eni SpA Total Italy Japan l 14.2% Canon, Inc. Daito Trust Construction Co., Ltd. Hoya Corp. Inpex Corp. Japan Tobacco, Inc. KDDI Corp. Mitsubishi Corp. Mitsubishi Estate Co., Ltd. Olympus Corp. Secom Co., Ltd. T&D Holdings, Inc. Tokio Marine Holdings, Inc. Toyota Motor Corp. Total Japan Netherlands l 0.9% TNT NV Russia l 1.0% LUKOIL Sponsored ADR Singapore l 1.8% Singapore Telecommunications, Ltd. Spain l 1.0% Banco Santander SA Sweden l 1.5% Telefonaktiebolaget LM Ericsson, B Shares Switzerland l 10.1% Nestle SA Novartis AG Roche Holding AG Swisscom AG UBS AG (a) Zurich Financial Services AG Total Switzerland Turkey l 1.4% Turkcell Iletisim Hizmetleri AS ADR United Kingdom l 20.1% BAE Systems PLC BG Group PLC BP PLC British American Tobacco PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC National Grid PLC Prudential PLC Reckitt Benckiser Group PLC Tesco PLC Unilever PLC Vodafone Group PLC Total United Kingdom Total Common Stocks (Identified cost $227,402,214) Rights l 0.4% Ireland l 0.3% CRH PLC, 04/08/09 (a), (d) United Kingdom l 0.1% HSBC Holdings PLC, 04/03/09 (a), (d) Description Shares Value Lazard Retirement International Equity Portfolio (concluded) Total Rights (Identified cost $304,915) $ Short-Term Investments l 7.2% Money Market Fund l 6.9% SSGA U.S. Treasury Money Market Fund, 0.00% (b) Principal Amount Description Value Time Deposit l 0.3% State Street Euro Dollar Time Deposit, 0.01%, 04/01/09 $ Total Short-Term Investments (Identified cost $13,122,673) Total Investments I 95.1% (Identified cost $240,829,802) (c) $ Cash and Other Assets in Excess of Liabilities I 4.9% Net Assets I 100.0% $ Description Shares Value Lazard Retirement Emerging Markets Equity Portfolio Common Stocks l 90.2% Argentina l 1.7% Tenaris SA ADR $ Brazil l 10.5% Banco do Brasil SA Companhia de Concessoes Rodoviarias Empresa Brasileira de Aeronautica SA ADR Iochpe Maxion SA JHSF Participacoes SA Redecard SA Souza Cruz SA Total Brazil China l 0.7% Shougang Concord International Enterprises Co., Ltd. Egypt l 3.3% Eastern Tobacco Egyptian Company for Mobile Services Orascom Construction Industries Total Egypt Hungary l 0.2% OTP Bank Nyrt (a) India l 5.4% Hero Honda Motors, Ltd. Oil and Natural Gas Corp., Ltd. Punjab National Bank, Ltd. Total India Indonesia l 9.3% PT Astra International Tbk PT Bank Mandiri Tbk PT Telekomunikasi Indonesia Tbk Sponsored ADR PT United Tractors Tbk Total Indonesia Israel l 4.0% Bank Hapoalim BM (a) Delek Automotive Systems, Ltd. Israel Chemicals, Ltd. Total Israel Malaysia l 1.4% British American Tobacco Malaysia Berhad PLUS Expressways Berhad Total Malaysia Mexico l 6.4% America Movil SAB de CV ADR, Series L Desarrolladora Homex SA de CV ADR (a) $ Fomento Economico Mexicano SAB de CV Sponsored ADR Grupo Televisa SA Sponsored ADR Kimberly-Clark de Mexico SAB de CV, Series A Total Mexico Pakistan l 0.7% Pakistan Petroleum, Ltd. Philippines l 3.6% Philippine Long Distance Telephone Co. Sponsored ADR Russia l 9.9% Evraz Group SA GDR LUKOIL Sponsored ADR Mobile TeleSystems Sponsored ADR Oriflame Cosmetics SA SDR Total Russia Singapore l 0.5% Cosco Corp. (Singapore), Ltd. ADR South Africa l 10.5% Kumba Iron Ore, Ltd. Massmart Holdings, Ltd. Murray & Roberts Holdings, Ltd. Nedbank Group, Ltd. Pretoria Portland Cement Co., Ltd. Sanlam, Ltd. Steinhoff International Holdings, Ltd. Truworths International, Ltd. Total South Africa South Korea l 9.7% Amorepacific Corp. Hite Brewery Co., Ltd. KB Financial Group, Inc. NHN Corp. (a) Samsung Electronics Co., Ltd. GDR (e) Shinhan Financial Group Co., Ltd. Woongjin Coway Co., Ltd. Total South Korea Taiwan l 4.6% Advanced Semiconductor Engineering, Inc. Advantech Co., Ltd. 1 1 Hon Hai Precision Industry Co., Ltd. HTC Corp. Description Shares Value Lazard Retirement Emerging Markets Equity Portfolio (concluded) Taiwan Semiconductor Manufacturing Co., Ltd. $ Total Taiwan Thailand l 0.7% Banpu Public Co., Ltd. Turkey l 7.1% Akbank TAS Ford Otomotiv Sanayi AS Turkcell Iletisim Hizmetleri AS Turkiye Is Bankasi AS, C Shares Total Turkey Total Common Stocks (Identified cost $316,629,961) Preferred Stocks l 4.6% Brazil l 4.6% AES Tiete SA Companhia Vale do Rio Doce, A Shares Eletropaulo Metropolitana SA, B Shares Klabin SA Suzano Papel e Celulose SA Tam SA Sponsored ADR Usinas Siderurgicas de Minas Gerais SA, A Shares Total Brazil Total Preferred Stocks (Identified cost $21,380,362) Short-Term Investment l 4.8% SSGA U.S. Treasury Money Market Fund, 0.00% (Identified cost $10,685,791) (b) $ Total Investments I 99.6% (Identified cost $348,696,114) (c) $ Cash and Other Assets in Excess of Liabilities I 0.4% Net Assets I 100.0% $ (a) Non-income producing security. (b) Rate shown reflects 7 day yield as of March 31, 2009. (c) For federal income tax purposes, the aggregate cost, aggregate gross unrealized appreciation, aggregate gross unrealized depreciation and the net unrealized depreciation are as follows: Aggregate Aggregate Gross Gross Net Aggregate Unrealized Unrealized Unrealized Portfolio Cost Appreciation Depreciation Depreciation Retirement U.S. Strategic Equity $ ) Retirement U.S. Small Cap Equity ) Retirement International Equity ) Retirement Emerging Markets Equity ) (d) Date shown is the expiration date. (e) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At March 31, 2009, these securities amounted to 1.7% of net assets of Lazard Retirement Emerging Markets Equity Portfolio and are considered to be liquid. Security Abbreviations: ADR  American Depositary Receipt GDR  Global Depositary Receipt REIT  Real Estate Investment Trust SDR  Swedish Depositary Receipt Portfolio holdings by industry (as percentage of net assets), for those Portfolios previously presented by country: Lazard Lazard Retirement Retirement International Emerging Equity Markets Equity Industry Portfolio Portfolio Agriculture  % % Alcohol & Tobacco Automotive Banking Building Materials  Commercial Services Computer Software  Construction & Engineering Consumer Products Drugs  Electric Energy Exploration & Production Energy Integrated Energy Services  Financial Services Food & Beverages Forest & Paper Products  Gas Utilities  Housing Insurance  Leisure & Entertainment Manufacturing Medical Products  Metals & Mining Real Estate Retail Semiconductors & Components Technology Hardware Telecommunications Transportation 1.5 2.6 Subtotal 87.9 94.8 Short Term Investments 7.2 4.8 Total Investments 95.1 % 99.6 % Valuation of Investments : Market values for securities listed on the New York Stock Exchange (NYSE), NASDAQ national market or other U.S. exchanges or markets are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the NYSE (normally 4:00 p.m. Eastern time) on each valuation date; securities not traded on the valuation date are valued at the closing bid price. Lazard Retirement Series, Inc. (the Fund) values NASDAQ-traded securities at the NASDAQ Official Closing Price, which may not be the last reported sales price in certain instances. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when a Portfolios net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds investment manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of a Portfolio will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Fair Value Measurements: The Fund adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008. In accordance with SFAS 157, fair value is defined as the price that the Fund would receive to sell an asset, or would pay to transfer a liability, in an orderly transaction between market participants at the date of measurement. SFAS 157 also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurement that is based upon the transparency of inputs to the valuation of an asset or liability.
